Mates, J.,
delivered the opinion of the court.
Laws 1908, p. 59, c. 73, § 7, provides that: “Lor each license issued to a fire insurance corporation or association, or to any company or association of companies operating a separate or distinct plant or agency in the state, $300.00.” It also provides that: “No county, levee board, or municipal authority shall levy a privilege tax on any insurance company or association.” The effect of this act is to exempt from additional privilege taxation any insurance company or association at the hands of any county, levee board, or municipal authority. As the law ■existed under section 1, c. 80, p. 132, of the Acts of 1902, the levee commissioners for the Yazoo-Mississippi delta were authorized to levy a tax upon all privileges exercised within the *173limits of the levee district in a sum not to exceed the taxes-levied by the state on the same privilege.
It is contended that section 7, p. 59, of the Laws of 1908, prohibiting any county, levee board, or municipal authority from levying a privilege tax on an insurance corporation or association, is void because in conflict with section 234 of the state Constitution of 1890. The section of the Constitution just referred to provides that “no bill changing the boundaries of the district, or affecting the taxation or revenue of the Yazoo-Mississippi delta levee district,” etc., “shall be considered by the legislature unless said bill shall have been published in some newspaper in the county in which is situated the domicile of the board of levee commissioners of the levee district to be affected thereby, for four weeks prior to the introduction into the legislature,” etc. The agreed facts show that the act of 1908, the act here challenged as unconstitutional, was never published in the district in accordance with sec. 234 of the Constitution of 1890. In the case of Bobo v. Board of Levee Commissioners, 92 Miss. 792, 46 South. 819, the court said: “We think this provision of the Constitution had in mind alone a law which would increase or diminish the rate of taxation or amount of revenue to be derived from taxation, for the protection of the people of this district by the construction of levees.” In the quotation just given is to be found the key for a correct interpretation of this section of the Constitution. When the Constitution says that “no bill changing the boundaries of the district, or affecting the taxation or revenue of the Yazoo-Mississippi delta levee district, etc., “shall be considered,” etc., it means only such bill as may affect taxation or revenue of the Yazoo-Mississippi delta levee district alone, where the object and purpose of the bill is to affect this, district, and no other part of the state. It has no application to a general bill passed by the legislature for general revenue purposes, such as imposing privileges on occupations, or making any change in privilege taxes already imposed by lowering or *174raising same, or abolishing them altogether, the incidental effect of which may in an indirect way affect taxation in the levee district in common with all the balance of the state. If this were not the case, the state would be very much hampered in its governmental action, and, when once a privilege tax was fixed, it could be neither raised, lowered nor abolished without publication under the section of the Constitution drawn in question. There could be no change in the general law exempting certain property from taxation. Such a result was never thought of.- The section has no reference to general revenue bills, but its operation is confined exclusively to such taxation ■or revenue as the legislature attempts to enact for the levee district alone, affecting the rate of taxation exclusively within the boundary of the levee district.

Reversed and remanded.